Case 5:20-cv-02439-JWH-SHK Document 18-2 Filed 02/08/21 Page 1 of 3 Page ID #:106



       Angela C Agrusa (Bar No. CA-131337)
   1   angela.agrusa@us.dlapiper.com
       David B. Farkas (Bar No. CA-257137)
   2   david.farkas@us.dlapiper.com
       DLA PIPER LLP (US)
   3   2000 Avenue of the Stars
       Suite 400 North Tower
   4   Los Angeles, California 90067-4704
       Tel: 310.595.3000
   5   Fax: 310.595.3300
   6   Attorneys for Defendant
       LULULEMON USA INC.
   7
   8
   9
                             UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12   MARY YOON, individually and on             CASE NO. 5:20-CV-02439-JWH-SHK
       behalf of all others similarly situated,
  13                                              DECLARATION OF
                             Plaintiff,           DAVID B. FARKAS IN SUPPORT
  14                                              OF DEFENDANTS’ MOTION TO
           v.                                     DISMISS
  15   LULULEMON USA INC. and
       QUANTUM METRIC, INC.,                      Date:     April 9, 2021
  16                                              Time:     9:00 a.m.
                             Defendants.          Judge:    Hon. John W. Holcomb
  17                                              Ctrm:     2
  18
                                                  Complaint filed: Nov. 19, 2020
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                   FARKAS DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
       EAST\179284751.1
Case 5:20-cv-02439-JWH-SHK Document 18-2 Filed 02/08/21 Page 2 of 3 Page ID #:107




   1           I, David B. Farkas, declare as follows:
   2           1.         I am Of Counsel with the law firm of DLA Piper LLP (US), attorneys
   3   of record for Defendant Lululemon USA Inc. in this action. I am a member of good
   4   standing in the Bar of the State of California, and I am admitted to practice before
   5   this Court. I have personal knowledge of the matters set forth in this declaration, and
   6   if called upon to do so, I would testify competently to them.
   7           2.         Pursuant to Local Rule 7-3, on February 1, 2021, I, along with Purvi
   8   Patel, counsel for Defendant Quantum Metric, Inc., met and conferred with
   9   Plaintiff’s counsel Joel Smith regarding the grounds for Defendants’ anticipated
  10   motion to dismiss Plaintiff’s Complaint.
  11           3.         Exhibit D to the Request for Judicial Notice is a true and correct copy
  12   of historical screenshots of the Lululemon’s Privacy Policy from Lululemon’s
  13   website captured on April 19, 2020, by the Wayback Machine. I accessed these
  14   documents on February 8, 2021. They are available at
  15   https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/priva
  16   cy-policy.
  17           4.         Exhibit E to the Request for Judicial Notice is a true and correct copy
  18   of a screenshot I took of the checkout page of Lululemon’s website on February 8,
  19   2021.
  20           I declare under penalty of perjury under the laws of the State of California
  21   and the United States that the foregoing is true and correct.
  22           Executed this 8th day of February, 2021, in Los Angeles, California.
  23
  24                                                       /s/ David B. Farkas
                                                               David B. Farkas
  25
  26
  27
  28
       EAST\179284751.1                                2
                     FARKAS DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
Case 5:20-cv-02439-JWH-SHK Document 18-2 Filed 02/08/21 Page 3 of 3 Page ID #:108




   1                                  ECF ATTESTATION
   2           I, Purvi G. Patel, am the ECF User whose ID and password are being used to
   3   file the foregoing document. In accordance with Local Rule 5-4.3.4, concurrence in
   4   the filing of this document has been obtained from, David B. Farkas, counsel for
   5   Defendant Lululemon USA, Inc., and I shall maintain records to support this
   6   concurrence for subsequent production for the Court if so ordered or for inspection
   7   upon request by a party.
   8
   9   Dated: February 8, 2021                MORRISON & FOERSTER LLP
  10
  11                                          By: /s/ Purvi G. Patel
                                                     Purvi G. Patel
  12
                                                     Attorneys for Defendant
  13                                                 Quantum Metric, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       EAST\179284751.1                          3
                     FARKAS DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
